By the statute of New Hampshire, — Gen. Stats., ch. 264, sec. 16, — "If any person, by assault or by violence and putting in fear, shall feloniously steal, rob, and take from the person of another any money, goods, chattels, or other property which is the subject of larceny, he shall be imprisoned from seven to, thirty years."
The indictment in this case charges that the respondents did "feloniously make an assault, and him, the said Stephen Lohiel, in bodily fear and danger of his life then and there feloniously did put, and two bank-bills, etc., * * from the person and against the will of him, the said Stephen Lohiel, then and there feloniously and by violence and putting in fear did steal, take, and carry away, contrary to the form of the statute."
The first objection taken to the indictment was, that it was bad for "repugnancy, duplicity, and uncertainty." This objection appears to have been abandoned at the argument, and, indeed, I do not see how it could have been maintained. The statute contemplates that the offence may be made complete in two different modes, — one by assaulting, and the other by violence and putting in bodily fear. It certainly would not make it less an offence if the circumstances embraced all the means described in the statute. It seems as if the offence might be committed either by an actual assault and forcibly taking the property away, or by putting the party in fear by means of violence so as that he would surrender the property without its being actually forced from him; and in either of these ways the offence would be complete. It would not be less of an offence because it united all the statutory circumstances in one offence. The different circumstances are so connected together by the copulative conjunction that they cannot be separated and distributed into several offences. I do not see, therefore, any ground for this objection.
The next objection taken was, that the property taken, being in fact Martel's, was improperly laid as that of Lohiel. It is, however, well settled, as appears by the authorities cited by my brother Foster, that the property being taken from the person of Loheil may be described as his property.
It is next objected that the bills were improperly described as of the goods, chattels, and moneys of Loheil. There would seem, therefore, to be no difficulty about the description.
The next objection made is to the instruction of the jury, that if the *Page 170 
respondents did feloniously rob, steal, and take from the person by assault, the offence would be made out. And it is said, in argument, that the indictment does not charge that the act was done by assaulting, in terms. But suppose the indictment had charged that the respondents did make an assault upon the said Stephen Loheil, and two bank-bills for the payment of two dollars each, etc., feloniously take and carry away: could any one doubt that it was sufficiently charged that the felonious taking and carrying away was by assaulting? I do not see why the fact, that other circumstances are charged between the word "assault" and the words "feloniously take and carry away," alters the sense in this particular, or how the respondent could doubt that the assault was charged as the means by which he took and carried away.
As the jury found the respondents guilty of the robbery, the request to charge in reference to a finding of the less offence was immaterial.
The respondents move to set the verdict aside as being contrary to the law and the evidence.
I do not understand that we have here to deal with any of the common-law definitions of robbery. The statute makes its own definition; and the question will be, whether the evidence tended to prove the offence described in the statute. Now, it appears to me that the respondents' counsel has fallen into an error in assuming that as soon as the respondents have done enough to complete the offence if nothing more were done, nothing done afterward can have anything to do in making up the offence; in assuming, for instance, that as soon as Mooney had drawn the money from Lohiel's pocket, the offence, whatever it was, was complete, and that nothing afterwards could have anything to do with it.
I do not understand it so. What these respondents undertook to do was, to secure the prize — to get the money out of Lohiel's pocket, and get it away, and get away themselves. Now, that whole act of getting that money, and getting away with it, really went to make up and complete this particular robbery. It was all one transaction. The parts of it cannot be separated. When they had got the money from Lohiel, and got it out of Lohiel's reach, and got themselves away, the work was completed.
It was then for the jury to say, on all the evidence, how this particular robbery was effected; and if they were of opinion that the whole transaction which made the robbery, and enabled them to hold the money and escape, involved as well violence and putting in bodily fear as an assault, it seems to me that the evidence justified their opinion.
LADD, J. I am of the same opinion; and I only desire to say that I have not been able to discover, in the case as reported for our consideration, any legal question which is not settled against the respondents by the application of principles that are now quite elementary and familiar.
As to the motion to set aside the verdict as against evidence, the case shows that the money was taken from the person of Loheil by an *Page 171 
assault committed upon him by Mooney under the treacherous guise of communicating something to him in a whisper; that Gorham stood by ready to receive it, and did receive it; and when Loheil made an effort to regain it, or prevent their getting away with it, Gorham promptly showed the part he was acting in the affair by kicking Loheil in the forehead to secure the release of his accomplice. Upon what ground it can be pretended that here was not evidence from which the jury might legally find them both guilty, as principals, of the crime of robbery as defined by the statute or by the common law, I cannot conceive.
The exceptions being all overruled, there must be
Judgment on the verdict.